203 Okla. 263 (1950)
220 P.2d 272
STATE ex rel. STATE HIGHWAY COM.
v.
ASENDORF et al.
No. 33742.
Supreme Court of Oklahoma.
July 5, 1950.
Mac Q. Williamson, Atty. Gen., and Finis O. Stewart, Asst. Atty. Gen., for plaintiff in error.
Thompson & Braly, of Ada, for defendants in error.
JOHNSON, J.
The record discloses that this case was tried in the district court of Pontotoc county, Oklahoma, and the order overruling motion for *264 new trial was entered January 16, 1948. The petition in error with case-made attached was filed in this court July 21, 1948.
It becomes manifest that this court has no jurisdiction to hear and determine this case on appeal for the obvious reason that this proceeding in error was not commenced in this court within six months from the rendition of the order overruling motion for new trial as provided by 12 Ohio St. 1941 § 972.
In Howard v. Arkansaw, 59 Okla. 206, 158 P. 437, it is stated:
"The question of jurisdiction is primary and fundamental in every case, and cannot be waived by the parties or overlooked by the court. It is the bounden duty of the court to examine into its jurisdiction, whether raised by any party or not, and sua sponte to determine its own jurisdiction.
"Where the petition in error is not filed in the Supreme Court within six months from the rendition of the judgment or final order complained of, this court is without jurisdiction to review such judgment or final order, and the same will be dismissed."
To the same effect see Allen & Co. v. Robertson, 180 Okla. 444, 70 P.2d 75, and Dunbar v. Phillips Petroleum Co., 175 Okla. 489, 53 P.2d 545.
Appeal dismissed.
ARNOLD, V.C.J., and WELCH, CORN, GIBSON, LUTTRELL, HALLEY, and O'NEAL, JJ., concur.